Citation Nr: 1737526	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right leg condition.

3.  Entitlement to an initial rating in excess of 10 percent for residuals, wound, left shoulder strain, status post scapula fracture. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.

In February 2017 the Veteran testified before the undersigned Veteran's Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing has been associated with the record.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU was raised by the Veteran at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.

The issues of service connection for a right leg condition, increased rating for residuals of a left shoulder strain, and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for direct service connection for tinnitus have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his tinnitus is due to in-service noise exposure.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of tinnitus either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service.

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran had active duty service in the Republic of Vietnam as a Marine Corp Rifleman and received a Purple Heart Medal in addition to other decorations.  The Veteran specifically recalled a period of combat in which his position came under heavy mortar fire on a daily basis for 30 days which resulted in some of the Veteran's wounds.

In a July 2011 private consultation for tinnitus Dr. R.S. opined that the Veteran had a significant history of military noise exposure.  In an April 2012 VA examination the Veteran presented with complaints of tinnitus.  The examiner conceded that the Veteran was "highly susceptible to noise exposure during his military service" but ultimately rendered a negative etiological opinion based on the fact that Veteran had not raised a complaint of tinnitus earlier and the amount of time between the noise exposure and documented complaints. 

In multiple correspondences and statements the Veteran claimed that he had experienced tinnitus ever since Vietnam, and reiterated that he had no significant noise exposure in his post-service occupation as a house painter.  The Veteran also testified before the undersigned VLJ in February 2017.  The Veteran clarified that he has a buzzing in his ears that he had noticed "maybe 20 years" but he could not recall when exactly it began and believed he may have been experiencing it before that.  The Veteran also testified that he had never heard of the word tinnitus until years later.

The Board finds the Veteran credible with regard to his claim that he experiences symptoms of tinnitus.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at his recent Board hearing that he noticed his tinnitus symptoms twenty years ago, but did not previously know what tinnitus was and therefore also testified that he believed he may have been experiencing tinnitus symptoms well before that period.  Although he has provided inconsistent dates of onset of tinnitus, the Veteran has previously asserted that he has had tinnitus symptoms since service, which is consistent with the circumstances of his service.  Given the significance of his in-service noise exposure, lack of post-service acoustic trauma, and credibility of his statements the Board finds that the Veteran is entitled to the benefit of the doubt.  Therefore, entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

I.  Right Leg Condition

The Veteran's current claim is for entitlement to service connection for a right leg condition.  This is distinct and different from his already service-connected right thigh scar residuals.  In a June 2011 letter regarding the Veteran's right leg, Dr. D.F. provided that the Veteran was having trouble with his right leg "related to a war injury."  The trouble described by the doctor included lifting the leg, which caused tripping, and muscle wasting around the Veteran's healed right thigh wound.  The doctor further provided that the Veteran's right leg problems appeared to be related to nerve damage in the same area, which caused weakness in the leg.  Ultimately Dr. D.F. related all of these problems to the Veteran's military service.

An April 2012 VA examination of the Veteran's right leg was conducted, although the examination was apparently focused on the Veteran's previously service-connected scar residuals.  The Veteran provided that he felt that his scar caused his leg to drag at times, however the examiner did not find any "obvious muscle or nerve involvement" and further noted that he "[did] not think that the scars h[ad] anything to do with this."  No objective examination of the muscle or nerves in the legs was contained in this examination.  Furthermore, the examiner did not provide any rationale for his conclusion.

The Veteran testified before the undersigned VLJ in February 2017 and provided that he had reported for VA examinations on November 2015 for his left shoulder and right leg on the same day.  However, according to the Veteran, when the VA examiner came in to conduct his knee examination he merely looked at his leg and stated "ok you're done."  A review of the record does not reveal any formal VA examination for the Veteran's right leg apart from the aforementioned examination related to his scars.

The Veteran's current claim is for service connection for a right leg condition, this encompasses any right leg condition.  As the June 2011 letter from Dr. D.F. indicates, there appears to be a possible right leg disability manifesting itself with nerve damage and weakness in the right leg.  The Board finds that the April 2012 VA examination and any observations made by a VA examiner in November 2015 are inadequate.  Therefore, on remand the Veteran must be provided with a new VA examination for a right leg condition.  The examiner should specifically address the letter from Dr. D.F. and the conclusion that the Veteran has right leg nerve damage and weakness related to service.  The examiner should also opine as to whether the Veteran has a separate right leg condition secondary to his service-connected right leg scar residuals.

II.  Left Shoulder Strain Residuals

The nature of the service-connected left shoulder strain residuals is unclear.  In a May 1969 rating decision, service connection was initially granted for residuals of left shoulder wound.  Service treatment records showed a fragmentation wound, left shoulder with fracture of left scapula.  The disability has historically been evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5301 (Muscle Group 1).  However, the Veteran's testimony in February 2017 and his post-service treatment records indicate that, in addition to the residuals of a muscle injury, the Veteran has degenerative changes in his left shoulder joint possibly associated with an old injury.  The evidence of record also indicates that the Veteran has difficulties with overhead activity beyond shoulder level due to limitation of motion and pain.  He also claims that the problems with his left shoulder are impacting his employability.  The Veteran should be afforded an examination to determine the extent of the service-connected disability.  

In November 2015 the Veteran was provided a VA Compensation and Pension examination for his left shoulder pursuant to his claim for an increased rating.  The examination conducted on remand should include findings required by Correia v. McDonald, 28 Vet. App. 158 (2016).

III.  TDIU

The issue of entitlement to TDIU is inextricably intertwined with the service connection and rating issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed right leg condition.  The claims file and copies of any additional pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed right leg condition is due to the Veteran's active service? 

b.  If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed right leg condition is caused by the Veteran's service connected right thigh scars? 

c.  If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed right leg condition is aggravated by the Veteran's service connected right thigh scars?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for appropriate examinations to determine the current severity of his left shoulder residuals.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left shoulder residuals, including the separate effects of the disability attributable to the left shoulder joint.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The examiners must test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and any paired joint.  If the examiners is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiners must also provide an opinion as to which muscle group is affected and contributing to the veteran's current service-connected right knee disability.

3.  Thereafter, readjudicate the Veteran's claims, to include specific consideration of whether the service-connected left shoulder disability includes orthopedic as well as muscle residuals.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


